Citation Nr: 1220362	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  11-24 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The appellant served in the Marine Corps Reserve and had a period of active duty for training (ACDUTRA) from October 1974 to April 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  The case is currently under the jurisdiction of the Regional Office (RO) in Honolulu, Hawaii.  

In February 2012, a video conference hearing before the undersigned was held at the National Guard Armory in Hilo, Hawaii.  A transcript of that hearing is of record.  The appellant submitted additional evidence and waived initial agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's report of his military service is not credible.  

2.  The appellant did not have active military service during a period of war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Board does acknowledge that the RO did not provide the appellant with adequate notice in connection with his claim prior to the initial decision in November 2010.  Nevertheless, the RO did send the appellant a letter in May 2011, which informed him about the evidence necessary to substantiate his claim and the division of responsibilities in obtaining the evidence.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided to the appellant was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the appellant's claim was readjudicated in a June 2011 statement of the case (SOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claim.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373   (Fed. Cir. 2004).  The appellant has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the appellant.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant.

In addition, the duty to assist the appellant has also been satisfied in this case.  The appellant's service treatment and personnel records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the his claim.  His Social Security Administration (SSA) records were also obtained and associated with the claims file.  In addition, the appellant was provided the opportunity to testify at a hearing before the Board, and he submitted evidence in support of his claim, including alleged copies of his service personnel records.

The Board does note that the appellant's service personnel records are in microfiche form and mostly unreadable.  However, there is a legible Department of Defense Form 214 (DD-214), and as will be discussed below, the National Personnel Records Center (NPRC) was contacted to verify whether the appellant had active duty service.  Therefore, the Board concludes that VA has made reasonable efforts to assist the appellant in verifying his alleged active duty service.

The Board notes that the appellant has not been afforded a VA examination concerning his claim for pension; however, as explained below, the appellant does not meet the threshold service requirements to be eligible for pension benefits.  Therefore, an examination is not necessary in this case.  

As discussed above, the appellant was notified of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Law and Analysis

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).

As service connection has not been awarded for any disability, the appellant would not be eligible for pension benefits based on any period of ACDUTRA or INACDUTRA.  See id.  Active duty service during a period of war is not shown.  

The only military separation document of record is a Department of Defense Form 214 (DD-214) issued for a period of ACDUTRA from October 1974 to April 1975.  Block 9a on that form indicates that the appellant was released from his initial tour of ACDUTRA, and the remarks section (Block 27) also notes 6 months active duty training.  Block 18 indicates that the appellant served no foreign or sea service during this period and that this was the appellant's first period of service.  He entered service in San Francisco, California, and separated from service at the Marine Corps Base in Camp Pendleton, California, according to Blocks 14 and 9b, respectively.  

The National Personnel Records Center was contacted in this case, but the response indicated that there is no record of the appellant serving on active duty other than ACDUTRA.  There was also no evidence to substantiate any service by the appellant in Vietnam.  

The appellant's service treatment records contain entries verifying that he was at the Marine Corps Recruit Depot in San Diego, California, in November 1974 and at Camp Pendleton in California in March 1975.  

The appellant's statements are the only evidence suggesting that he served on active duty.  He claims that he served on active duty and that he had service in Vietnam and Iraq.  The Board finds these statements to be lacking credibility.  

The appellant filed a claim for pension in May 2006.  He reported that he entered active duty in San Francisco in October 1974 and was discharged from Vietnam/Cambodia in April 1975.  He reported a second period of active duty from February 1977 to December 1980, during which he purportedly served in Saigon, Vietnam.  He further reported reserve service from October 1970 to December 1990 and federal active duty from January 1991 to December 1998.  According to the appellant, he was injured traveling to or from a military assignment in Cambodia in December 1970 where he was treated in the field.  The appellant listed his birth date in March 1956, which matches the DD-214.  The claim was denied in December 2006, and the appellant did not appeal the decision.  

In a November 2007 claim for service connection, the appellant reported serving from October 1974 to April 1975 and from February 1977 to December 1980, but with his entry and exit points for each period being in Honolulu, Hawaii.  

During an April 2006 VA Mental Health Screening Assessment, the appellant reported being stationed in Saigon, Vietnam from 1970 to 1972 and stated that he was in the Marines from 1970 to 1990.  He also reported serving in Iraq, but denied seeing any combat there.

In May 2006, the appellant told a VA readjustment counseling therapist that he was in Vietnam with the Marines in 1970 and 1971 and stationed around Saigon.  The therapist noted that the appellant's self-report appeared non-credible.  It was noted that the appellant could not name specifics of where he was, what he did, places he operated, or his commanding officer's name.  He reportedly struggled throughout the interview with vague and ambiguous descriptions.  The therapist pointed out that the appellant was only 14 in 1970 and that there were never any Marine Corps units south of Quang Ngai, except for embassy guards in Saigon.  The therapist opined that the appellant was presenting in a factitious manner and trying to deceive VA.  It was noted that the appellant was very interested in compensation and not very interested in treatment.  The therapist assessed the appellant as malingering.

A private psychological evaluation was also performed in May 2006.  The examiner, a psychologist, also suspected malingering.  The appellant reported joining the Marines at 17 and serving for 20 years.  He stated that he served one tour in Vietnam.  On testing, the appellant exhibited a slowness of working and quality of difficulty that was not consistent with any of the impressions and history.  The psychologist noted that there were quite a number of inconsistencies in functioning and suspected that the primary diagnosis was malingering.  

The appellant later attended a neuropsychological evaluation with a private clinical psychologist in March 2007.  He reported graduating from high school in 1974 and enlisting in the Marines at that time.  According to the appellant, he served in Vietnam and was wounded in the left leg.  He further reported that he retired from the Marines in 1998, but stated that he was recalled to serve in Iraq for 6 months in 2004.  

In a December 2007 statement, the appellant reported that he left from San Diego harbor to travel to Cambodia in December 1974.  He further reported doing special missions in Vietnam in December 1975.  

In a March 2011 posttraumatic stress disorder (PTSD) stressor statement, the appellant reported witnessing traumatic incidents in Vietnam in November 1975, December 1975, and April 1976.  In a different March 2011 statement, the appellant claimed to have been assigned to Vietnam in 1965 and 1968.  

During the appellant's February 2012 hearing, he provided confusing and convoluted testimony, but essentially contended that he was activated for service in Vietnam while in boot camp.  He asserted that he served two tours in Vietnam beginning after his training ended in April 1975.

Based on the foregoing, the appellant has claimed that he had active duty service in Vietnam in 1965, 1968, and 1970.  However, the Board notes that he turned 9 years old in 1965, 12 years old in 1968, and 14 years old in 1970.  Thus, his statements regarding service in Vietnam during these years are simply not credible on their face.  It is also noted that the DD-214 of record shows that the appellant had no military service prior to 1974.  

The appellant also reported serving in Vietnam after he finished his initial period of ACDUTRA in April 1975.  The Board takes judicial notice that U.S. combat troops left Vietnam prior to that time.  At the end of April 1975, the United States embassy in Saigon was evacuated by helicopter and the last U.S. diplomatic, military, and civilian personnel left the country.  The appellant's report of service in Vietnam in 1975 and 1976 is inconsistent with historical information and unsupported by any credible evidence.  

The appellant's statements regarding his service are not credible.  He has changed his reporting of when and where he entered service and when and where he served.  He reported fighting in Vietnam as early as 9 years old.  However, he has contradicted this account in other versions of his history.  Notably, his DD-214 reveals these statements regarding foreign military service in his adolescence to be false.  He also reports serving in a combat role in the U.S. military in Vietnam after troops withdrew.    

As the appellant has given multiple inconsistent statements, made statements that on their face are clearly lacking credibility, and medical practitioners have suspected and diagnosed malingering, his statements regarding his military service are found to be not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility). While the appellant asserts that he served on active duty, to include service in Vietnam and Iraq, he has submitted no credible evidence to support these assertions.  The evidence discussed above weighs against a finding that the appellant served on active duty.  As for the appellant's reported period of ACDUTRA, the DD-214 is clear that he had no foreign service during this time period and that the service was actually a period of ACDUTRA rather than active duty.  

The Board recognizes that the appellant has submitted copies of what he claims are his service personnel records.  The Board has reason to doubt the authenticity of these records.  For example, there appear to be misspellings and handwritten entries.  Moreover, the personnel records submitted by the appellant appear to reflect periods of "ATD," which the Board recognizes as a Marine Corps acronym for "active training duty," more commonly referred to as ACDUTRA.  Thus, the personnel records submitted by the appellant, even if authentic, do not verify any periods of active duty.   

In summary, the Board finds the appellant's statements regarding his service to be lacking credibility.  The evidence does not establish that the appellant served on active duty, and the only verified period of service is a period of ACDUTRA from October 1975 to April 1975.  Service connection is not in effect for any disability.  Thus, active military service by the appellant during a period of war is not shown.  See 38 U.S.C.A § 101(24); 38 C.F.R. § 3.6(a).  As the threshold service requirement for entitlement to pension benefits is not met, the claim must be denied.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a) (3).

ORDER

Entitlement to non-service connected pension benefits is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


